CASE 0:20-cv-01302-WMW-DTS Document 8-5 Filed 06/02/20 Page 1 of 10




                          EXHIBIT 41
CASE 0:20-cv-01302-WMW-DTS Document 8-5 Filed 06/02/20 Page 2 of 10




                          EXHIBIT 42
CASE 0:20-cv-01302-WMW-DTS Document 8-5 Filed 06/02/20 Page 3 of 10




                          EXHIBIT 43
CASE 0:20-cv-01302-WMW-DTS Document 8-5 Filed 06/02/20 Page 4 of 10




                          EXHIBIT 44
CASE 0:20-cv-01302-WMW-DTS Document 8-5 Filed 06/02/20 Page 5 of 10




                          EXHIBIT 45
CASE 0:20-cv-01302-WMW-DTS Document 8-5 Filed 06/02/20 Page 6 of 10




                          EXHIBIT 46
CASE 0:20-cv-01302-WMW-DTS Document 8-5 Filed 06/02/20 Page 7 of 10




                          EXHIBIT 47
CASE 0:20-cv-01302-WMW-DTS Document 8-5 Filed 06/02/20 Page 8 of 10




                          EXHIBIT 48
CASE 0:20-cv-01302-WMW-DTS Document 8-5 Filed 06/02/20 Page 9 of 10




                          EXHIBIT 49
CASE 0:20-cv-01302-WMW-DTS Document 8-5 Filed 06/02/20 Page 10 of 10




                           EXHIBIT 50
